DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Applicant recites “at least of the plurality of sensor arrays” where it appears applicant intended “at least one of the plurality of sensor arrays.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Applicant recites “the step of sending temperature” where it appears applicant intended “the step of sensing temperature.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial area” in claims 1 and 10 is a relative term which renders the claims indefinite. The term “substantial area” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any area will be considered to read on the claims.
Claims 2-9 and 11-16 are rejected as depending on a rejected base claim.
Claim 19 is considered vague and indefinite because it recites “a thermal fluid.” It is unclear if this refers to the thermal fluid previously recited in claim 17 or a different thermal fluid. For examination purposes the claim will be considered to recite “[[a]]the thermal fluid.”
Claim 20 is rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emhart (EP 0253546).
 	Emhart teaches a method for monitoring and controlling conditions within a containment vessel (20), comprising the steps of: 
 	a. Sensing a condition within the containment vessel at a plurality of spatially separate positions (21-29; 50; 60) within the containment vessel (Fig. 2A); 
 	b. Interpolating data from the plurality of spatially separate positions pertaining to the condition across an 
 	c. Mapping the interpolated data to represent a distribution of interpolated data across the 
 	Per claim 11,  further comprising the step of color coding the mapped interpolated data (page 3, lines 20-26; page 13, lines 24-32).
  	Per claim 12, wherein the step of sensing a condition within the containment vessel further comprises the step of sensing temperature at a plurality of spatially separate positions (21-29; Fig. 2A) within the containment vessel.
 	Per claim 13, further comprising the step of color coding the mapped interpolated temperature data (page 3, lines 20-26; page 13, lines 24-32).
  	Per claim 14, further comprising the step of defining a three-dimensional grid prior to the step of interpolating data (page 3, lines 1-14). 
 	Per claim 15, wherein the step of interpolating data further comprises three-dimensional cubic interpolation (page 3, lines 10-13). 
 	Per claim 16, wherein the step of interpolating data further comprises the step of tri-linear interpolation (page 19, 16-19).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Egidio (US 2003/0219062) in view of Emhart (EP 0253546).
 	Egidio discloses a system for monitoring and controlling conditions within a containment vessel (601), comprising:
 	a. a plurality of sensor arrays (300, 500), each of the plurality of sensor arrays having a length configured to allow each sensor array to extend between an inner bottom surface and an inner top surface of the containment vessel (Figs. 5, 6A, 6B); each of the plurality of sensor arrays having a plurality of sensors spaced along the length of the sensor array (Figs. 5, 6A, 6B), each of the plurality of sensors configured to sense a condition to be monitored or controlled within the containment vessel ([0042, 0045-0046, 0049, 0060]);
 	b. at least one of the plurality of sensor arrays being positioned at or proximate to a center position of the containment vessel and at least one of the plurality of sensor arrays being positioned at or proximate to an inner peripheral wall of the containment vessel such that each of the plurality of sensors are in vertical alignment between the plurality of sensor arrays (Fig. 6A);
 	c. a computer (617) in communication with each of the plurality of sensors which receives signals from each of the plurality of sensors corresponding to the condition sensed by each of the plurality of sensors (Fig. 6a); and
 	d. a processor configured to process the signals from each of the plurality of sensors ([0053, 0061, 0064, 0066]). Egidio does not disclose interpolating the signals across an 
 	Emhart, also directed toward monitoring and controlling condition (21-29; 50; 60) within a functional equivalent of a containment vessel (20), disclose interpolating signals via a processor (53) across an area within the containment vessel (abstract) in order to, for example, provide a visual representation of cross-sectional temperature profiles.
  	Per claim 2, further comprising a first housing ([0014, 0015]) passing into the containment vessel and positioned along a central axis of the containment vessel and a second housing ([0014, 0015]) passing into the containment vessel and positioned proximate to a side wall of the containment vessel, at least one of the plurality of sensor arrays being disposed in the first housing and second housing ([0045]).
 	Per claim 3, wherein the plurality of sensor arrays comprise temperature sensor arrays ([0045-0046]; Figs. 4-5).
  	Per claim 4, wherein a temperature sensor in the temperature sensor arrays is selected from the following: thermometer, thermocouple, thermistor, or resistance temperature detector ([0044]).
  	Per claim 5, wherein the sensors within the sensor arrays are selected from flow, density, pressure, pH, Brix, carbon dioxide, or other chemical property or physical property (abstract; [0013], 209, 211, 213).
 	Per claim 6, Egidio does not disclose the system further comprising a three-dimensional grid defined by the processor along latitude and longitude axes within the containment vessel.
  	Emhart discloses a system further comprising a three-dimensional grid defined by the processor along latitude and longitude axes within the containment vessel (page 3, lines 1-14) in order to, for example, provide a visual representation of cross-sectional temperature profiles.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Egidio such that it includes further comprising a three-dimensional grid defined by the processor along latitude and longitude axes within the containment vessel in order to, for example, provide a visual representation of cross-sectional temperature profiles.
 	Per claim 7, Egidio does not disclose the system further comprising a computer configured to interpolate data received from the at least one of the plurality of sensor arrays throughout the three- dimensional grid.
 	Emhart discloses a system further comprising a computer (60) configured to interpolate data received from the at least one of the plurality of sensor arrays throughout the three- dimensional grid (page 2, lines 45-47; page 3, lines 38-51) in order to, for example, provide a visual representation of cross-sectional temperature profiles.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Egidio such that it includes the system further comprising a computer configured to interpolate data received from the at least of the plurality of sensor arrays throughout the three- dimensional grid in order to, for example, provide a visual representation of cross-sectional temperature profiles.
 	Per claim 8, Egidio does not disclose further comprising a display in communication with the computer, the display being capable of displaying interpolated data from either or both latitude or longitude axes.
  	Emhart discloses a display in communication with the computer, the display (60, 65) being capable of displaying interpolated data from either or both latitude or longitude axes (page 3, lines 52-58 – page 4, lines 1-2; page 9, lines 13-21) in order to, for example, provide a visual representation of cross-sectional temperature profiles.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Egidio such that it includes comprising a display in communication with the computer, the display being capable of displaying interpolated data from either or both latitude or longitude axes ) in order to, for example, provide a visual representation of cross-sectional temperature profiles.
 	Per claim 9, Egidio does not disclose the system further comprising a controller in communication with the computer and at least one of a plurality of valves and a plurality of pumps.
 	It is submitted that it well in the art to provide a controller in communication with a computer and at least one of a plurality of valves and a plurality of pumps in order to, for example, remotely control input or discharge of fluid associated with a container.
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Egidio, as modified by Emhart, such that it includes the system further comprising a controller in communication with the computer and at least one of a plurality of valves and a plurality of pumps in order to, for example, remotely control input or discharge of fluid associated with a container.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Egidio (US 2003/0219062) in view of Cervantes et al. (WO 2004/031340).
Per claim 17,  Egidio discloses a method for monitoring and controlling temperature of a fluid within a containment vessel (601), comprising the steps of: a. Sensing a value of a temperature condition of the fluid within the containment vessel ([0013, 0016, 0036, 0054, 0059]); b. Determining at least one positional coordinate of the sensed temperature condition within the containment vessel ([0033 0049, ;0054, 0059]; claim 10);  c. Comparing the value of the sensed temperature condition with a predetermined value for that the positional coordinate ([0051, 0059]); d. Determining if the value of the sensed temperature condition meets or exceeds the predetermined value (inherently since the values are used for controlling).  Egidio does not disclose e. If the value of the sensed temperature condition exceeds the predetermined value circulating a thermal fluid within a thermal jacket coupled to the containment vessel for a period of time sufficient to decrease the value of the sensed temperature condition to within the predetermined value.
Cervantes et al., also directed to a method for monitoring and controlling temperature of a fluid with a containment vessel, disclose if a value of a sensed temperature condition exceeds a predetermined value circulating a thermal fluid within a thermal jacket (20) coupled to the containment vessel for a period of time sufficient to decrease the value of the sensed temperature condition to within the predetermined value (abstract) in order to, for example, control the temperature of a fluid inside the containment vessel.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Egidio such that it includes if the value of the sensed temperature condition exceeds the predetermined value circulating a thermal fluid within a thermal jacket coupled to the containment vessel for a period of time sufficient to decrease the value of the sensed temperature condition to within the predetermined value in order to, for example, control the temperature of a fluid inside the containment vessel.
 	Per claim 18, Egidio disclose wherein the temperature condition is sensed with a sensor further comprises a thermocouple, thermistor, thermometer, or resistance temperature detector ([0044]).
 	Per claim 19, Egidio does not disclose wherein the step of circulating [[a]]the thermal fluid further comprises actuating a pump.
 	It is submitted that it would have been well within the purview of the skilled artisan to utilize a pump to circulate the thermal fluid in order to, for example, automatically feed the fluid to the jacket without manual assistance and feed the fluid at a desired rate.
 	Per claim 20, Egidio does not disclose the method further comprising the step of circulating the thermal fluid through a heat exchanger.
 	It is submitted that it would have been a routine matter of design choice to circulate the thermal fluid through a heat exchanger in order to, for example, condition the fluid prior to recirculating the fluid through the jacket for repeated use.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0217975 discloses a heat exchanger in fluid communication with a fluid used in a cooling jacket.
US 2003/0116487 discloses a controller in communication with a computer and at least one of valves and pumps.
US 4,322,297 discloses a controller in communication with a computer and at least one of valves and pumps.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/06/22